UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1910


In re: SUNDARI K. PRASAD,

                    Petitioner.


               On Petition For Writ of Mandamus. (3:17-cv-00042-JAG)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sundari K. Prasad, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad petitions for a writ of mandamus seeking an order directing

(1) the recusal of two judges of the United States District Court for the Eastern District of

Virginia; (2) that Prasad be appointed counsel in all of her pending district court cases

and transferred to another correctional institution; and (3) the reversal of all prior adverse

rulings in her civil actions. Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).

       We have reviewed Prasad’s petition and conclude that Prasad is not entitled to

mandamus relief. First, Prasad has failed to establish the extra-judicial bias necessary for

this court to direct the recusal of the identified district court judges from participation in

her pending civil actions. See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987); see also

United States v. Owens, 902 F.2d 1154, 1156 (4th Cir. 1990) (“Parties cannot be allowed

to create the basis for recusal by their own deliberate actions. To hold otherwise would

encourage inappropriate ‘judge shopping.’”). Next, Prasad has not demonstrated her

clear entitlement to having counsel appointed in all of her pending civil cases or a

transfer to another correctional institution, and mandamus relief is available only when

the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988). Finally, because mandamus may not be used as a

substitute for appeal, In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007), we

deny Prasad’s request for reversal of all adverse rulings in her civil cases.



                                              2
       For these reasons, we deny the petition for writ of mandamus. We further deny

Prasad’s motions to consolidate this petition with another pending appeal and to change

the style of this case to that of a petition for a writ of prohibition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3